Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 1 of 29 PageID: 1



James E. Cecchi
Lindsey H. Taylor
CARELLA, BYRNE, CECCHI,
OLSTEIN, BRODY & AGNELLO, P.C.
5 Becker Farm Road
Roseland, New Jersey 07068-1739
(973) 994-1700

Howard F. Silber, Esq.
THE LAW OFFICES OF HOWARD F. SILBER
2625 Townsgate Road, Suite 330
Westlake Village, CA 91361
(818) 706-8510

Attorneys for Plaintiffs

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

MICHAEL PELUSO, an individual,                     Civil Action No.

                                  Plaintiff,

                           v.                               COMPLAINT and
                                                         DEMAND FOR JURY TRIAL
NEW JERSEY DEVILS, LLC,
MEADOWLANDERS INC., DR. MARVIN I.
RUDERMAN, DR. BARRY FISHER, DR.
LEN JAFFE, and LOU LAMORIELLO

                                 Defendants.


       Plaintiff Michael “Mike” Peluso, through his undersigned counsel, brings this Complaint

against the New Jersey Devils, LLC (“Team Defendant”), Dr. Barry Fisher, Dr. Marvin

Ruderman, Dr. Len Jaffe and Lou Lamoriello (together with the Team Defendant, “Defendants”)

as follows:

                                          INTRODUCTION

       1.      This action arises out of the Defendants breaches of their legal duties to Plaintiff

Mike Peluso which has caused him to suffer significant and permanent brain injuries including
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 2 of 29 PageID: 2



nine grand mal seizures, early onset demential, total and permanent disability in the workplace,

all signs of being afflicted with Chronic Traumatic Encephalopathy (CTE), as well as other

severe neurological and psychological impairment. These actions were an intentional wrong

inflicted by Defendants on the Plaintiff. These acts were done with substantial certainty that they

would cause the injuries sustained by Plaintiff herein.

       2.      More specifically Defendants intentionally, deliberately, fraudulently, and with

callous disregard for Mr. Peluso’s health and safety, concealed from Plaintiff the true extent of

his brain injury from February 14, 1994, and continually thereafter. Not only for the balance of

plaintiff’s professional hockey career which ended in in 1998, but throughout the course of his

retirement up and until 2016. The Team Defendant and its medical staff allowed Plaintiff to play

hockey and fight exposing Plaintiff to further brain injury. All the while in receipt of medical

reports outlining the injury and this danger from the team’s contracted neurologist defendant Dr.

Marvin Ruderman that has put his mental health and life in danger. The report stated that

Plaintiff should not sustain any further trauma to his head or he will suffer additional seizures

and long-lasting brain damage. Mr. Peluso now suffers from dementia from injuries to his brain

resulting in permanent mental incapacity as a direct result of Defendants’ callous actions after

the receipt of the neurologist’s report in January 1994.

       3.      Defendants did more than ignore these warnings provided by their board-certified

neurologist after Mr. Peluso had his first grand mal seizure in 1994 and after they were armed

with this knowledge, they did not inform Mr. Peluso nor they did not take any measures to

protect Mr. Peluso; and they hid this knowledge for years, including during the balance of

plaintiffs NHL hockey career and for years thereafter. These intentional actions by Defendants

were done with knowledge and with substantial certainty that further brain damage would occur
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 3 of 29 PageID: 3



to plaintiff by continuing his hockey career as an NHL enforcer (fighter). The deceit included

hiding these medical reports from the subsequent employers of plaintiff in the NHL. In fact,

although all medical reports are required to be transferred to the next team when a player is

traded, Defendants hid the report of Dr. Ruderman from the St. Louis Blues who then did not

have it to pass along to plaintiff’s subsequent employers in the league.

       4.      Defendants conspired to and fraudulently concealed from Plaintiff Defendants’

knowledge of his injury and the substantial certainty of future injury by continuing his career as

an NHL enforcer.

       5.      The actions of the Defendants have resulted in, among other things, early onset

dementia to the now 53-year-old Plaintiff and are in fact injuries beyond anything the legislature

intended to immunize under the New Jersey Workers Compensation Act and its exclusive

remedy provision.

       6.      However, after many years the Defendants’ report of Dr. Ruderman became

known to plaintiff. Belatedly, Mr. Peluso has the same information that Defendants have had for

years, i.e. 1) that the extent of his brain injuries were preventable; 2) Defendants knew those

brain injuries were preventable; 3) Defendants knew with substantial certainly plaintiff’s brain

injuries would lead to long-term, permanent brain damage; and 4) rather than prevent his head

injuries and simply provide him with the information they continued to allow him to play and

suffer numerous further blows to the head. Team Defendant with the aid of the doctors chose

secrecy, putting their won-loss record and profits far ahead of Mr. Peluso’s health.

       7.      Further, as a direct result of Defendants’ actions, Defendants caused, and continue

to cause serious physical and emotional distress to Mr. Peluso. Every single day he suffers with

the reality that the doctors could have prevented his chronic seizure disorder, dementia and
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 4 of 29 PageID: 4



permanent brain damage. These actions not only cause great emotional distress to Mr. Peluso’s

as of today, but every single day the distress increases.

       8.      This is not simply a case where Defendants are alleged to know the link between

head injuries and permanent brain damage as was the NHL Concussion litigation. This is a case

where Defendants knew of Mr. Peluso’s head injuries and his brain damage and allowed it to

become much more severe and permanent.

                                             PARTIES

       9.      Mr. Peluso is a resident and citizen of the State of Minnesota. He was employed

as a professional hockey player in the NHL at various times and locations from 1990 until 1998.

       10.     Mike Peluso was one of the toughest and fiercest enforcers in NHL history.

Plaintiff played in the NHL from 1989 to 1998. Mr. Peluso played from: September 7, 1989 to

June 18, 1992 for the Chicago Blackhawks and its affiliates; June 18, 1992 to June 26, 1993 for

the Ottawa Senators; June 26, 1993 to November 26, 1996 for the New Jersey Devils; November

26, 1996 to June 21, 1997 for the St. Louis Blues; June 21, 1997 to September 28, 1997 for the

New York Rangers; and September 28, 1997 to December 30, 1997 for the Calgary Flames.

       11.     Mr. Peluso played in 458 NHL games as an enforcer. An enforcer is a position in

hockey where the primary job duty is to protect the skilled players, by initiating and engaging in

bare-knuckled fist fights with the fighters from the opposing team. Plaintiff was in a total of 240

fights in those 458 NHL games. Plaintiff was assessed 1,951 penalty minutes during his NHL

career and is one of only four NHL players to incur over four hundred penalty minutes in one

season. Plaintiff scored only 38 goals in his entire NHL career. He was put on the ice to fight.

       12.     Plaintiff was part of the famed “Crash Line” with the New Jersey Devils of the

mid 1990s—known for their unwavering loyalty to following the directions of their coaches to
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 5 of 29 PageID: 5



protect skilled players at all costs, including through violence. They were coached to protect the

scorers without regard for their own safety.

       13.     With the encouragement and under the direction of the Team Defendant, and

without any warnings about his already damaged brain (known by Defendants), Plaintiff

participated in hundreds of bareknuckle fights. Plaintiff received body checks, slashes from

hockey sticks, blows delivered by fists, elbows and other body parts, to his head and body during

the course of games and practices both before and after Defendants knew of his brain trauma.

       14.     Mr. Peluso currently suffers from permanent damage to the right side of his brain

(he was a left-handed fighter) and absorbed the majority of punches to the right side of his

brain); has suffered nine grand mal seizures; has early onset dementia at the young age of 53, and

struggles daily with depression, anxiety, memory loss and the constant threat of more seizures.

Plaintiff also exhibits all signs of someone suffering from CTE.

       15.     Mr. Peluso has spent more than $100,000.00 to date on medical bills, anti-seizure

medications, and for costs related to the seizures such as ambulance and hospitalization since his

retirement from the NHL in 1998. It is anticipated that over the course of his lifetime, the cost of

his future medical care be in the millions of dollars.

       16.     Defendant New Jersey Devils are a limited liability corporation incorporated

under the laws of Delaware with its principal place of business at 25 Lafayette St., Newark, New

Jersey 07102. Upon information and belief, no member of the New Jersey Devils LLC is a

citizen of Minnesota.

       17.     The MEADOWLANDERS INC. is a corporate name used to operate certain

business aspects of the New Jersey Devils.
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 6 of 29 PageID: 6



        18.    Defendant Dr. Martin Ruderman is citizen of New Jersey residing in Roseland,

New Jersey.

        19.    Defendant Dr. Barry Fisher is a citizen of New Jersey.

        20.    Dr. Len Jaffee is an individual who resides in New Jersey. At all times herein he

was a team doctor for the New Jersey Devils.

        21.    Lou Lamoriello is an individual and at all times herein relevant was the General

Manager of the New Jersey Devils, and was their “Governor” on the National Hockey League

Board of Governors. For all intent and purpose Lou Lamoriello ran the New Jersey Devils.

                                   JURISDICTION AND VENUE

        22.    Jurisdiction is based on 28 U.S.C. § 1332(a)(1) in that Plaintiffs and Defendants

are citizens of different States and the amount in controversy exceeds $75,000, exclusive of

interest and costs.

        23.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(a) and (b) because a

substantial part of the events or omissions that give rise to the claims occurred within this

District.

                                      STATEMENT OF FACTS

        24.    On December 18, 1993, while playing for the New Jersey Devils, Mr. Peluso

played a game against the Quebec Nordiques, in Quebec, Canada.

        25.    During the game, Mr. Peluso was punched in the head and knocked unconscious

by opposing player Tony Twist, and his head slammed against the ice. Mr. Peluso had to be

carried off the ice into the locker room. While in the locker room, team staff observed that Mr.

Peluso was suffering from memory loss, i.e., he repeatedly showered and got dressed in the

locker room, forgetting he had already showered. While in the locker room, Mr. Peluso also
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 7 of 29 PageID: 7



experienced headaches, dizziness and nausea. As a result, Mr. Peluso was hospitalized for two

days in Quebec after the incident. Pictures of the fight are attached hereto and incorporated by

this reference as Exhibit A.

       26.     Video of the incident below – December 18, 1993

               YouTube Video: https://www.youtube.com/watch?v=N34jPRwd0AA

       27.     The injury report following the Devils-Nordiques game reveals that Mr. Peluso

sustained a concussion and laceration from the fight and was hospitalized overnight. The Report

also appears to indicate that the same evening Mr. Peluso was cleared to play. A true and correct

copy of this injury report is attached hereto as Exhibit B.

       28.     Despite plaintiff concussion, hospital stay, having been knocked unconscious in

Quebec and exhibiting signs of memory loss, Mr. Peluso was forced to come back to work for

the Devils immediately at the direction of Lou Lamoriello. Mr. Peluso’s head coach informed

him that the opposing team had six “linebackers” and Mr. Peluso was needed to protect the

skilled players that evening. Mr. Peluso complied and played in a game against the Toronto

Maple Leafs. During that game, Mr. Peluso was hit in the head in a fight by opposing player Ken

Baumgartner and sustained further head injury.

                       Player        Height Weight Punches Punches
                                                    Thrown Landed
                   Ken               6’1”   205 lbs 8      1
                   Baumgartner
                   Mike Peluso 6’4”           225 lbs    6       2

       29.     Less than two months later, having now participated in games and practices as if

nothing had happened on December 18, 1993, Plaintiff while working out with his team the day

following a game in St. Petersburg, Florida, suffered a grand mal seizure on February 14, 1994.
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 8 of 29 PageID: 8



The New Jersey Devils’ team trainer provided Mr. Peluso with a bottle of Tegretol, an anti-

seizure medication.

       30.       A mere four days later Lou Lamoriello, the general manager and president of

Defendant New Jersey Devils was already distorting the facts of what had occurred to Plaintiff

and the public. According to a New York Times article at the time:




       31.       Immediately after the hospitalization in Quebec, Plaintiff was back on the ice. In

fact, he was a participant in five fights after the hospitalization and before the seizure incurring

ten punches to the head. He was even back on the ice and in a fight a mere six days after the

seizure and only two days after Plaintiff had been seen by the Team Defendant’s chosen

neurologist on February 18, 1994. At no time did the Team Defendant, Defendant Dr. Ruderman,

Dr. Fisher, Dr. Jaffee or Lou Lamoriello stop Plaintiff from playing or fighting. Plaintiff was

always cleared to play and fight by the Devils.

       32.       Plaintiff’s fight record from December 18, 1994 to February 20, 1994 is as

follows:

             #        Date    League       Game                     Opponent
                                               1993
             X       Dec 18     NHL       NJD-Que                 Tony Twist
             1       Dec 23     NHL       Tor-NJD               Ken Baumgartner
                                               1994
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 9 of 29 PageID: 9



             2        Jan 4    NHL      NYI-NJD              Dean Chynoweth
             3       Jan 19    NHL      NJD-Win               Dean Kennedy
             4       Jan 26    NHL      NJD-Edm              Kelly Buchberger
             5       Feb 2     NHL      Buf-NJD              Matthew Barnaby
                          February 14: Peluso suffers grand mal seizure
                        February 18: Peluso examined by Dr. Ruderman
             6       Feb 20    NHL      NJD-Chi                Cam Russell
                                February 21: Ruderman Report

       33.       From the New York Times, February 20th, 1994:




       34.       On February 21, 1994, Dr. Ruderman issues a report finding that Plaintiff’s

seizure was as a result of the concussions suffered in the Twist fight in Quebec on December 18,

1993 and that he was substantially certain if Plaintiff continued to play he would suffer further

seizures. Mr. Peluso who was obviously suffering from post-concussion syndrome at the time,

and has no memory of being sent to Dr. Ruderman. The report was in fact sent by the neurologist

to the New Jersey Devils on February 21, 1994. Dr. Marvin I. Ruderman, expressly warned the

New Jersey Devils that if Plaintiff were subjected to additional head injuries, Plaintiff would

have long-term brain damage and additional seizures. A true and correct copy of the Ruderman

Report is attached hereto as Exhibit C.

       35.       Dr. Ruderman forwarded his report to team officials and team doctors. Dr.

Ruderman sent his report to 1) the Devils’ General Manager, Lou Lamoriello; 2) the Devils’

team doctor, Dr. Barry Fisher; and 3) the Devils’ orthopedic surgeon, Dr. Leonard Jaffe.

However, Mr. Peluso was not provided a copy of the report. In fact, neither Mr. Peluso or his
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 10 of 29 PageID: 10



subsequent NHL employers were informed of the contents of the report at any time during his

career.

          36.    The report found that Mr. Peluso was at risk of long term neurological problems

and a chronic seizure disorder if the New Jersey Devils allowed him to sustain any additional hits

to his head. Further, the report stated that Mr. Peluso’s February 14, 1994 grand mal seizure was

directly related to his December 18, 1993 concussion and not to “dehydration”, as concluded by

the New Jersey Devils’ GM Lou Lamoriello.

          37.    In August 2015, Mr. Peluso stated to NJ.com:

          “its’ how they threw me out onto the ice, I’d had a grand mal seizure and Dr.
          Fisher handled the situation and said I was good to go” Peluso told NJ Advance
          Media about a serious incident in 1993. “I heard (trainer) Teddy Schuch say ‘I
          don’t think he’s ready,’ but Teddy was overruled by Dr. Fisher.

          I should have seen a neurologist. When the doctor clears you, you think you’re
          healthy. What is a team doctor for? I’m not a doctor. If you’re a goal-scorer and
          you have a concussion, maybe for a couple of weeks you can stay out of traffic.
          For me it was like being a gunslinger with no gun. That was my role.”

          38.    On about February 20, 1994, and after having Plaintiff see Dr. Ruderman, the

New Jersey Devils sent Mr. Peluso back to work and kept him on the ice and continued to do so

after the receipt of the Ruderman report despite his documented certainty to additional head

injuries and brain trauma.

          39.    The Team Defendant, and the doctors including Defendant Ruderman despite

knowing the likelihood of repeated head trauma to enforcers like Mr. Peluso, willfully and

callously disregarded Mr. Peluso’s safety by agreeing to conceal, and concealing, the severe risk

posed to Mr. Peluso’s health if he continued playing as well as the extent of his injury.

          40.    The New Jersey Devils intentionally misrepresented Plaintiff condition and

informed Mr. Peluso he was fit to return to play, pushed him to return to his duties, and
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 11 of 29 PageID: 11



instructed him to continue his role as the team’s enforcer. All the while the team doctors and Dr.

Ruderman sat silent.

        41.     Had Mr. Peluso been made aware of the severe injury and risk identified by Dr.

Ruderman, he would not have continued his career as a professional hockey player.

Unfortunately, no Defendant nor the doctors ever informed him that he was at excessive risk of

further seizures or permanent brain damage if he were to sustain more head injuries and that is

exactly what occurred due to the Defendants’ deceitful actions.

        42.     Plaintiff, ignorant of the critical medical information the Defendants concealed

from him, continued his professional hockey career as an enforcer. He was subsequently

acquired or signed by the St. Louis Blues, New York Rangers and Calgary Flames through a

series of trades.

        43.     The St. Louis Blues Blue’s, New York Rangers and Calgary Flames were not

provided with this crucial prior medical record. Each of them, continued to unknowingly subject

the Plaintiff to certain brain injury due to Defendants’ deceit.

        44.     Defendants, the St. Louis Blue’s Blues, New York Rangers and Calgary Flames

also each informed Mr. Peluso that he was fit to perform, as a hockey player, his duties as an

enforcer in order to continue profiting off the marketed violence of NHL hockey.

        45.     Despite Defendants having the information that Mr. Peluso could not sustain any

further head injuries, and hiding this vital information from Plaintiff, Mr. Peluso went on to play

in three hundred and seventeen games resulting in hundreds of additional head injuries, including

concussions. Plaintiff participated in 100 additional fights after February 21, 1994 to his last

game on November 23, 1998.
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 12 of 29 PageID: 12



       46.        The Team Defendant permitted and encouraged Mr. Peluso to engage in 100

subsequent fights after February 21, 1994. The Team Defendant knew, of course, that continued

fighting would result in further trauma to Mr. Peluso’s head. The Team Defendant also knew Mr.

Peluso would be exposed to extreme risk of serious injury simply by continuing his career as a

professional hockey player.

       47.        The Team Defendant intentionally agreed to, and did, conceal Mr. Peluso’s

condition as well as the risks of repetitive head trauma from him in order to continue making

billions of dollars by profiting from fighting and violence.

       48.        The fights that Mr. Peluso participated in at the request of the Team Defendant or

his subsequent NHL employers after the December 18, 1993 concussion, and the February 14,

1994 seizure, and the Ruderman report are as follows:

  Mike Peluso NHL Fights after December 18, 1993 concussion with the New Jersey Devils
             #         Date    League      Game                  Opponent
                                               1993
             X        Dec 18    NHL      NJD-Que                 Tony Twist
             1        Dec 23    NHL       Tor-NJD             Ken Baumgartner
                                               1994
             2         Jan 4    NHL      NYI-NJD              Dean Chynoweth
             3        Jan 19    NHL      NJD-Win               Dean Kennedy
             4        Jan 26    NHL      NJD-Edm              Kelly Buchberger
             5        Feb 2     NHL       Buf-NJD             Matthew Barnaby
                          February 14th: Peluso suffers grand mal seizure
             6        Feb 20    NHL       NJD-Chi               Cam Russell
                                February 21st: Ruderman Report
              7       Feb 28    NHL       StL-NJD               Kelly Chase
              8       Feb 28    NHL       StL-NJD               Kelly Chase
              9       Mar 5     NHL      Cgy-NJD              Sandy McCarthy
             11       Mar 17    NHL       NJD-Buf                Ken Sutton
             12       Mar 19    NHL      NJD-Bos               Jamie Huscroft
             13       Apr 12    NHL       NJD-Phi                Rob Zettler
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 13 of 29 PageID: 13



         14    Apr 14   NHL     Ott-NJD            Dennis Vial
         15    Apr 17   NHL    Buf-NJD              Brad May
         16    Apr 23   NHL    NJD-Buf               Rob Ray
         17    Apr 23   NHL    NJD-Buf               Rob Ray
         18    Apr 23   NHL    NJD-Buf               Rob Ray
         19    May 21   NHL    NYR-NJD           Jeff Beukeboom
         20    Sep 20   NHL    NJD-NYI              Rich Pilon
                                     1995
         21    Jan 25   NHL    NJD-Buf             Doug Houda
         22    Jan 26   NHL    NJD-Bos             David Shaw
         23    Jan 28   NHL    NJD-Mtl             Lyle Odelein
         24    Feb 4    NHL    NJD-Que           Adam Deadmarsh
         25    Feb 12   NHL     NJD-Fla           Scott Mellanby
         26    Feb 12   NHL     NJD-Fla              Paul Laus
         27    Feb 15   NHL    Wsh-NJD             Rob Pearson
         28    Feb 17   NHL    NYI-NJD             Mick Vukota
         29    Feb 18   NHL    NJD-NYI             Mick Vukota
         30    Feb 20   NHL    NJD-Wsh           Kevin Kaminski
         31    Feb 27   NHL    Mtl-NJD             Lyle Odelein
         32    Mar 2    NHL    NJD-Bos             Brent Hughes
         33    Mar 2    NHL    NJD-Bos            Daniel Lacroix
         34    Mar 8    NHL    NJD-NYR           Darren Langdon
         35    Mar 19   NHL    Bos-NJD            Jamie Huscroft
         36    Mar 26   NHL    NJD-NYI             Mick Vukota
         37    Mar 29   NHL     NJD-Ott            Scott Levins
         38    Apr 12   NHL    NJD-Wsh           Kevin Kaminski
         39    Apr 22   NHL     Phi-NJD           Shawn Antoski
         40    Apr 28   NHL     Fla-NJD              Paul Laus
         41    Jun 10   NHL     Phi-NJD            Kevin Dineen
         42    Sep 18   NHL    NYR-NJD             Nick Kypreos
         43    Sep 18   NHL    NYR-NJD            Daniel Lacroix
         44    Sep 18   NHL    NYR-NJD              Eric Cairns
         45    Sep 26   NHL    NYI-NJD             Mick Vukota
         46    Oct 12   NHL    Win-NJD              Jason Doig
         47    Oct 28   NHL     Pit-NJD            Chris Tamer
         48    Nov 2    NHL    NJD-SJS              Jeff Odgers
         49    Nov 8    NHL    Cgy-NJD            Jamie Huscroft
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 14 of 29 PageID: 14



         50      Nov 12    NHL      NJD-Phi              Shawn Antoski
         51      Nov 18    NHL     Buf-NJD                  Rob Ray
         52      Dec 1     NHL     TBL-NJD               Rudy Poeschek
         53      Dec 6     NHL      NJD-Mtl               Lyle Odelein
         54      Dec 15    NHL      NJD-Det              Keith Primeau
         55      Dec 16    NHL     Buf-NJD              Matthew Barnaby
         56      Dec 16    NHL     Buf-NJD                Brent Hughes
         57      Dec 31    NHL      NJD-Chi               Jim Cummins
                                         1996
         58       Jan 9    NHL      StL-NJD                 Tony Twist
         59      Jan 14    NHL      Dal-NJD                Shane Churla
         60      Jan 30    NHL     NJD-Van                 Gino Odjick
         61       Feb 3    NHL      NJD-Ott                 Dennis Vial
         62      Feb 11    NHL     MDA-NJD                  Dave Karpa
         63      Feb 21    NHL      Fla-NJD               Radek Dvorak
         64      Apr 2     NHL     NJD-NYR                 Shane Churla
         65      Sep 16    NHL     NJD-NYR               Darren Langdon
         66      Sep 16    NHL     NJD-NYR                  Eric Cairns
         67      Sep 16    NHL     NJD-NYR                Sylvain Blouin
         68      Sep 26    NHL      NJD-Det              Darren McCarty
         69      Sep 28    NHL     NYR-NJD               Jeff Beukeboom
         70       Oct 7    NHL      NJD-Phi                Scott Daniels
         71       Oct 7    NHL      NJD-Phi                 Dan Kordic
         72      Oct 19    NHL     NJD-Har                Keith Primeau
         73      Oct 29    NHL     NJD-Bos               Trent McCleary
         74      Oct 30    NHL     NYR-NJD                  Eric Cairns
         75      Nov 7     NHL      NJD-Chi               Jim Cummins
         76      Nov 9     NHL     NYI-NJD                 Mick Vukota
         77      Nov 19    NHL      NJD-Ott                 Phil Crowe

 Mike Peluso NHL Fights after the December 18, 1993 concussion with the St. Louis Blues

          1      Nov 27    NHL      StL-MDA              Warren Rychel
          2      Dec 1     NHL       SJS-StL             Andrei Nazarov
          3      Dec 3     NHL       StL-Tor                Tie Domi
          4      Dec 8     NHL      StL-Edm             Kelly Buchberger
          5      Dec 11    NHL       StL-Dal              Todd Harvey
          6      Dec 21    NHL       StL-Phi              Karl Dykhuis
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 15 of 29 PageID: 15



           7      Dec 22     NHL         LAK-StL               Brad Smyth
                                              1997
           8      Jan 20     NHL         StL-NYI               Steve Webb
           9      Jan 25     NHL          StL-Mtl             Chris Murray
          10      Feb 8      NHL         StL-Bos             Dean Chynoweth
          11      Feb 23     NHL         Cgy-StL              Todd Simpson
          12      Feb 27     NHL          StL-Fla               Paul Laus
          13      Mar 13     NHL         StL-LAK             Sean O'Donnell
          14      Apr 1      NHL          StL-Det            Darren McCarty
          15      Apr 3      NHL         NYI-StL              Ken Belanger
          16      Apr 22     NHL          Det-StL             Jamie Pushor
          17      Apr 22     NHL          Det-StL             Slava Kozlov

    Mike Peluso NHL Fights after the December 18, 1993 concussion with the New York
                                        Rangers

           1      Sep 15     NHL         Tor-NYR              Kelly Chase
           2      Sep 22     NHL         NYR-Cgy             Todd Simpson
           3      Sep 23     NHL         NYR-SJS             Marty McSorley

Mike Peluso NHL Fights after the December 18th, 1993 concussion with the Calgary Flames

           1       Oct 3     NHL         Col-Cgy              Wade Belak
           2       Oct 9     NHL         NYR-Cgy          Ryan VandenBussche
           3      Oct 22     NHL         Cgy-Buf                Rob Ray
           4      Oct 23     NHL          Cgy-Phi           Luke Richardson
           5      Nov 2      NHL         Cgy-Phx             Jim McKenzie
           6      Nov 10     NHL         Cgy-Chi              Bob Probert
           7      Nov 20     NHL          Cgy-Fla              Paul Laus
           8      Nov 22     NHL         Cgy-TBL             Louie DeBrusk
           9      Nov 23     NHL         Cgy-Car              Stu Grimson

Total NHL fights involving Plaintiff subsequent to the December 18, 1993 concussion:

   1) New Jersey Devils:            77

   2) St. Louis Blues:              17

   3) New York Rangers:             3

   4) Calgary Flames:               9
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 16 of 29 PageID: 16



                        Total:        106

Total NHL fights involving Plaintiff subsequent to February 21, 1994 Ruderman report:

               Total:            95

       49.     Videotape evidence of head injuries sustained by Mr. Peluso in hockey fights

after the neurological report is given to the Team Defendant include:

       •       December 23, 1993, Newark, New Jersey (after Defendants are told Mr. Peluso
               can no longer sustain head hits)

                  o https://youtu.be/ZaCxi5pQJvg

       •       January 19, 1994, Winnipeg, Canada (after Defendants are told Mr. Peluso can
               no longer sustain head hits)

                  o https://youtu.be/5EgGWrsHdPw

       •       January 26, 1994, Edmonton, Canada (after Defendants are told Mr. Peluso can
               no longer sustain head hits)

                  o https://youtu.be/5EgGWrsHdPw

       •       February 2, 1994, Edmonton, Canada (after Defendants are told Mr. Peluso can
               no longer sustain head hits)

                  o https://youtu.be/MML72I‐RGA8

       •       November 2, 1995, San Jose, California (after Defendants are told Mr. Peluso
               can no longer sustain head hits)

                  o https://m.youtube.com/watch?v=L9TUylAGAYM

       •       March 13, 1997, Los Angeles, California (after Defendants are told Mr. Peluso
               can no longer sustain head hits)

                  o https://www.youtube.com/watch?v=x7vxcdSlTO

       50.     As a result of Defendants’ actions, Plaintiff suffers from major neurocognitive

disorder, has permanent neuropsychological dysfunction and continues to have seizures.

       51.     As a result of Defendants’ actions, Mr. Peluso has undergone certain medical tests

and evaluations. Dr. Kerri J. Lamberty reviewed over 1,500 pages of medical records and spent 6
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 17 of 29 PageID: 17



hours in face–to–face evaluation of Mr. Peluso.1 The results showed that Mr. Peluso’s

neurological   condition   is   rapidly   deteriorating.   Dr.   Lamberty   made    findings   and

recommendations as a result of Mr. Peluso’s brain injuries that include “recommend[ing] referral

to a traumatic brain injury program,” “strongly recommend[ing] that Mr. Peluso be referred for

psychiatric and psychological evaluation and treatment,” and indicating that Mr. Peluso had

significant problems obtaining employment as a result of his condition.

       52.     Dr. Lamberty found that Mr. Peluso:

       [S]ustained a number of concussions and sub-concussive blows throughout his
       hockey career…..
               .
       [T]here is indication of significant acquired neuropsychological dysfunction….
       These deficits are considered to be permanent and will likely increase in the
       future

       53.     Dr. Lamberty diagnosed Mr. Peluso with:2

               •      Major Neurocognitive disorder secondary to traumatic brain injury;

               •      Major Depression, Recurrent, moderate to severe; and

               •      Anxiety, NOS.

       54.     Dr. Steven D. Stein, M.D. Plaitiff’s personal Neurologist of six years reviewed

Dr. Lamberty’s report and then analyzed her findings based on his six years of evaluations of Mr.

Peluso and issued a report stating that Mr. Peluso had signs of early onset dementia, a significant

mood disorder that was preventing him from working, and anxiety NOS:

       I am a neurologist who has been involved in the care of Mr. Mike Peluso since
       January 2011. Mr. Peluso has a seizure disorder as well as a chronic cognitive and
       mood disorder. In my opinion, both of these conditions are, more likely than not,
       related to his career as a professional hockey player. It is my understanding he has
       experienced numerous, significant head injuries in the course of his professional

1
       Dr. Lamberty’s psychometrist also conducted a 3.5-hour face–to–face evaluation of the
Mr. Peluso.
2
       Id.
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 18 of 29 PageID: 18



         hockey career. He recently underwent neuropsychological testing by Dr. Kerri
         Lamberty. The result of this testing revealed major neurocognitive disorder as
         well as evidence of major depression and anxiety. The cognitive disorder is of a
         degree that it will impact day-today activities. In my opinion, these deficits would
         be consistent with a developing pattern of dementia. It is also well established in
         the neurology community that repeated head trauma may also be responsible for
         significant mood disorders, of the type that Mike is experiencing.3

         55.    After a failure to produce all documents in an ongoing workers compensation case

filed by Plaintiff in 2013, on or about May of 2016, Mr. Peluso’s counsel in his worker’s

compensation case was provided with the Ruderman neurological report for the first time. The

evidence revealed that Dr. Ruderman sent the Team Defendant a clear warning that Mr. Peluso

was at risk of long term neurological problems and a chronic seizure disorder if Defendants

allowed Mr. Peluso to sustain any additional hits to his head. Yet Defendants, with the

permission of the team doctors, and Defendant Ruderman allowed the Plaintiff to continue to

play.4

         56.    The Team Defendant is a members of the National Hockey League (“NHL”). The

NHL along with the Team Defendant decide league wide policy and rules for all players,

including Mr. Peluso.

         57.    The Team Defendant and the NHL have long promoted and profited billions of

dollars from their product by emphasizing the violence allowed by the league, including fist

fights, explosive body checks, and brawls between large groups of players on opposing teams.

         58.    Despite having evidence and knowledge that fighting would result in severe

neurological injuries, the Team Defendant allowed, encouraged, and required Mr. Peluso to fight

as a condition of his employment.



3
         Id.
4
         See Dr. Ruderman’s February 21, 1994 Report.
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 19 of 29 PageID: 19



       59.     Mr. Peluso received blows to his head every game and most practices. The

repetitive head trauma caused irreparable harm to his brain which has resulted in numerous

neurological illnesses.

       50.        The Team Defendants have long known that professional hockey players are

exposed to repeated head trauma and resulting brain damage but nevertheless did not inform Mr.

Peluso, did not protect him, encouraged him to continue working, and concealed critical

information from him.

       51.     The conduct of Defendants resulted in injury to Mr. Peluso and was done

intentionally with malice, fraud, oppression, intent, and with a conscious and willful disregard of

Peluso’s rights and safety. Defendants, individually, through their officers and directors and/or

managing agents, authorized, directed, and conducted or ratified each act resulting in Mr.

Peluso’s harm. These acts were done with substantial certainty that they would cause the injuries

sustained by Plaintiff herein.

                     TOLLING OF THE STATUTES OF LIMITATIONS

       52.        Mr. Peluso could not have discovered through the exercise of reasonable

diligence, did not know, and could not have known that Defendants had committed wrongdoing,

including but not limited to: (i) subjecting and continuing to subject him to further injury and the

imminent risk of head trauma and despite their knowledge that such trauma would have

devastating and long-term negative health consequences; (ii) failing to warn him of the risks and

consequences of head trauma; (iii) concealing material medical information from him which, if

disclosed, would have prevented his severe neurological injuries; and (iv) failing to produce the

critical information in order to and prevent proper medical care.
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 20 of 29 PageID: 20



          53.      Defendants affirmatively concealed their wrongdoing from Mr. Peluso and

withheld critical information and documents. Mr. Peluso did not have this knowledge and could

not have had this knowledge through reasonable diligence.

          54.      Accordingly, all applicable statutes of limitations have been suspended with

respect to any claims by Mr. Peluso. Moreover, Defendants are estopped from relying on any

statutes of limitations defenses to this action.

          55.      Bases on the intentional acts of the Defendants herein and each of them

coupled with the substantial certainty that the Plaintiff would suffer further brain damage by

continuing to play professional hockey after his seizure of February 14, 1994, the Plaintiff is not

precluded from common law causes of action for the Defendants’ intentional wrongs on the basis

that he has previously filed and chosen to seek the limited relief afforded him under (California)

workers compensation as it would be unruly harsh and technical application of the election of

remedies doctrine. (Millison v El Du Pont De Nemours & Co.)

                                      FIRST COUNT
                                           Fraud
                (Against Team Defendant and Defendants Fisher and Ruderman)

          56.      Mr. Peluso repeats the allegations in Paragraphs 1–55 as if fully set forth

herein.

          57.    The Team Defendant made fraudulent representations to Mr. Peluso in order to

continue profiting from his services.

          58.      The Team Defendant falsely informed Peluso that he was fit to continue his

professional hockey career safely after his December 18, 1993 fight with Tony Twist; after his

seizure of February 14, 1994; and at all times thereafter.
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 21 of 29 PageID: 21



       59.        Defendants Fisher and Ruderman also falsely informed Peluso that he was fit to

continue his professional hockey career safely after his December 18, 1993 fight with Tony

Twist; after his seizure of February 14, 1994; and at all times thereafter.

       60.        Team Defendant falsely stated that Peluso’s first grand mal seizure was a result

of dehydration.

       61.        The Team Defendant and Defendants Fisher and Ruderman knew these

statements to be false and that Mr. Peluso was at excessive risk of additional seizures if he

sustained further head trauma and the likelihood that such trauma would occur.

       62.        The Team Defendantsand Dr. Ruderman intended that Mr. Peluso rely on their

false statements to induce him into continuing his hockey playing career for the then benefit of

the New Jersey Devils.

       63.        Mr. Peluso reasonably relied on these false representations as they were made

by the Team Defendant, Dr. Ruderman and Team Defendant’s medical staff, who were entrusted

with his physical wellbeing and safety.

       64.        As a direct and proximate result, Mr. Peluso has suffered significant harm.

       65.        The actions of the Team Defendant were intentional and with knowledge that

continuing to play hockey in the NHL would lead to further brain damage and seizures with

substantial certainty. They deliberately misrepresented Mr. Peluso’s medical condition to him

and fraudulently represented his risk of sustaining further neurological injuries.

       66.        The Defendants further misrepresented the true risk of Mr. Peluso continuing

his career as a professional hockey player. The Defendants’ intentional conduct was done with

oppression, fraud, and malice, and with the knowledge that future brain damage was a substantial

certainty and with a conscious disregard for Mr. Peluso’s rights. The injuries suffered are not
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 22 of 29 PageID: 22



immunized by the New Jersey Workers Compensation Act. As a result, Mr. Peluso is entitled to

compensatory and punitive damages in an amount to be determined at trial.

                                     SECOND COUNT
                                  Fraudulent Concealment
                (Against Team Defendant and Defendants Fisher and Ruderman)

          67.      Mr. Peluso repeats the allegations in Paragraphs 1–66 as if fully set forth

herein.

          68.      All Defendants concealed the contents of the February 21, 1994 Ruderman

Neurological Report from Mr. Peluso and the danger to his health from further concussive blows

to the head. The Defendants’ acts were done intentionally despite the Defendants’ knowledge

with substantial certainty that further brain damage would be inflicted on the Plaintiff by

continuing to play in the NHL.

          69.      All Defendants intended Mr. Peluso to rely on their concealment of the dangers

of his continuing to play hockey after the seizure occurred on February 14, 1994 which were

outlined in Ruderman report of February 21, 2018.

          70.      Defendants and their medical staffs had a legal obligation to disclose the

dangers of continuing to play hockey in the NHL to Plaintiff and in fact should have had him

declared unfit to play.

          71.      If Plaintiff had known about risks of his continuing to play in the NHL as

detailed in the Ruderman report, that information would have been material to Mr. Peluso’s

decision to continue his career as a professional hockey player or not.

          72.      Mr. Peluso did not and could not have known that he had suffered a significant

neurological injury and was at severe risk of further neurological injuries if he sustained any

additional trauma to the head as he was not informed of the findings of Dr. Ruderman. Mr.
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 23 of 29 PageID: 23



Peluso also did not know the true risks of sustaining head trauma if he were to continue his

career as a professional hockey player as Defendants concealed this information from him.

       73.        As a direct and proximate result of the Defendants’ intentional and fraudulent

concealment, Mr. Peluso suffered serious neurological injuries by continuing to play hockey in

the NHL and to continue his role for the Team Defendant as an enforcer.

       74.        Defendants’ fraudulent concealment was done with oppression, fraud, and

malice, and with a conscious disregard for Mr. Peluso’s health and rights. The injuries suffered

are not immunized by the New Jersey Workers Compensation Act. These acts were done with

substantial certainty that they would cause the injuries sustained by Plaintiff herein.

       75.        As a result, Mr. Peluso is entitled to compensatory and punitive damages in an

amount to be determined at trial.

                                       THIRD COUNT
                            Civil Conspiracy Against All Defendants

       76.        Plaintiff repeats the allegations in Paragraphs 1–75 as if fully set forth herein.

       77.        All Defendants acted in concert to commit the unlawful acts described herein.

All Defendants agreed with each other to inflict a wrong upon Mr. Peluso and took the overt acts

described herein in furtherance of the conspiracy.

       78.        The Defendants’ conspiracy resulted in damage to Plaintiff in the form of

severe neurological and emotional damages. Including but not limited to dementia, CTE and

other brain disorders.

       79.        The Defendants’ conspiracy was engaged in with oppression, fraud, and

malice, and with a conscious disregard for Mr. Peluso’s rights. Defendants were aware with

substantial certainty that further play by Plaintiff would result in further brain damage. The

injuries suffered are not immunized by the New Jersey Workers Compensation Act.
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 24 of 29 PageID: 24



          80.    As a result, Mr. Peluso is entitled to compensatory and punitive damages in an

amount to be determined at trial.

                                      FOURTH COUNT
                              Intentional Infliction Of Emotional
                                Distress Against All Defendants

          81.    Peluso repeats the allegations in Paragraphs 1–80 as if fully set forth herein.

          82.    The conduct of all Defendants as described herein was so outrageous in

character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be

regarded as atrocious, and utterly intolerable in a civilized community.

          83.    The conduct of all Defendants as described herein was reckless, in deliberate

disregard of Plaintiff and with a high degree of certainty further injury and emotional distress

would follow.

          84.    As a proximate result of the Defendants’ conduct, Mr. Peluso suffers severe

emotional distress.

          85.    Defendants engaged in intentional infliction of emotional distress with

oppression, fraud, and malice, and with a conscious disregard for Mr. Peluso’s rights. The

injuries suffered are not immunized by the New Jersey Workers Compensation Act.

          86.    As a result, Mr. Peluso is entitled to compensatory and punitive damages in an

amount to be determined at trial.

                                       FIFTH COUNT
                           Gross Negligence Against All Defendants

          87.    Mr. Peluso repeats the allegations in Paragraphs 1–86 as if fully set forth

herein.

          88.    All Defendants owed a duty of care the Plaintiff.

          89.    All Defendants breached that duty in the manner discussed above.
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 25 of 29 PageID: 25



          90.      All Defendants acted with thoughtless disregard to the consequence that may

follow from their failure to reveal the findings of their medical doctors including but not limited

to Dr. Ruderman.

          91.      The physician Defendants owed Plaintiff a duty to put his health interests above

the interests of his team. Despite the physician Defendants’ obligation to fully and truthfully

advise Plaintiff of his physical condition following his injuries, they failed to do so, clearing him

to continue to play hockey as he had before despite the fact that doing so would, to a reasonable

certainty, result in the traumatic brain injuries from which he now suffers.

          92.      Mr. Peluso’s injuries, as described above, were the natural and probable result

of Defendants’ failure to exercise the slightest of care or diligence and were substantially certain

to occur.

          93.      All Defendants’ breach of their duty of care towards Mr. Peluso was a

proximate cause of the damages he suffered and continues to suffer every day of his life. The

injuries suffered are not immunized by the New Jersey Workers Compensation Act.

          94.      As a result, Mr. Peluso is entitled to compensatory and punitive damages in an

amount to be determined at trial.

                                          SIXTH COUNT
                                             Battery

          95.      Mr. Peluso repeats the allegations in Paragraphs 1–94 as if fully set forth

herein.

          96.      Hockey is a sport that inherently involves bodily contact. Indeed, Plaintiff’s

primary role with his teams was to engage in forceful bodily contact with the members of other

teams at the direction of his own team.
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 26 of 29 PageID: 26



          97.     After they became aware of the Ruderman Report, Defendants intended, and,

indeed, directed that Plaintiff continue to engage in harmful and offensive bodily contact with

the members of other teams.

          98.     Plaintiff’s consent to continue to engage in such harmful and offensive bodily

contact was based upon the false information provided by Defendants to Plaintiff that he was

physically able to continue to play hockey without risk, other than those otherwise inherent in

playing hockey.

          99.     Had Plaintiff known of the substantial certainty that he would incur substantial

and permanent brain injuries if he continued to play hockey in the manner he had played in the

past, and as directed by Defendants, he would not have consented to the harmful and offensive

bodily contact inherent in playing professional hockey.

          100.    The fighting and other impacts inflicted upon Plaintiff by the intentional acts of

Defendants resulted in the injuries from which Plaintiff is now suffering.

          101.    Those injuries were known by Defendants to be reasonably certain to arise, but,

despite the certainty of such permanent brain injuries, Defendants encouraged Plaintiff to engage

in conduct that they knew would result in serious physical harm, for their own economic benefit.

          102.    As a result of the foregoing, Plaintiff is entitled to compensatory and punitive

damages.

                                      SEVENTH COUNT
                                       Prime Facie Tort

          103.    Mr. Peluso repeats the allegations in Paragraphs 1–102 as if fully set forth

herein.

          104.    Defendants intentionally caused injury to Plaintiff in that after they became

aware of the Ruderman Report, they directed and encouraged Plaintiff to continue to play hockey
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 27 of 29 PageID: 27



in the style and manner in which he had previously played, knowing that any additional blows to

Plaintiff’s head would cause him to incur permanent brain injury and knowing that Plaintiff was

certain to sustain additional blows to the head.

       105.       Defendants are generally culpable in that they were as certain that others would

inflict blows upon Plaintiffs head as if they were inflicting the blows themselves and cause him

to suffer serious and permanent brain injury.

       106.       Defendants had no reasonable justification for directing and encouraging

Plaintiff to play hockey in the style he had previously played, other than to make money for

themselves at the expense of Plaintiff’s health.

       107.       Those injuries were known by Defendants to be reasonably certain to arise, but,

despite the certainty of such permanent brain injuries, Defendants encouraged Plaintiff to engage

in conduct that they knew would result in serious physical harm, for their own economic benefit.

       108.       As a result of the foregoing, Plaintiff is entitled to compensatory and punitive

damages.

       WHEREFORE, the Plaintiff demands judgment :

       a.      For compensatory damages;

       b.      For punitive damages;

       c.      For reasonable attorney’s fees;

       d.      For such other relief as the Court may deem just.

                                                    CARELLA, BYRNE, CECCHI,
                                                    OLSTEIN, BRODY & AGNELLO
                                                    Attorneys for Plaintiff


                                                    By:     /s/ James E. Cecchi
                                                            JAMES E. CECCHI
Dated: January 3, 2019
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 28 of 29 PageID: 28



Howard F. Silber
LAW OFFICES OF HOWARD SILBER
2625 Townsgate Road Suite 330
Westlake Village, CA 91361
( 818) 706-8510
Case 2:19-cv-00072-SDW-LDW Document 1 Filed 01/03/19 Page 29 of 29 PageID: 29



                                          JURY DEMAND

             Plaintiffs hereby demand a trial by jury on all matters so triable.

                                                    CARELLA, BYRNE, CECCHI,
                                                    OLSTEIN, BRODY & AGNELLO
                                                    Attorneys for Plaintiff


                                                    By:     /s/ James E. Cecchi
                                                            JAMES E. CECCHI
Dated: January 3, 2019

Howard F. Silber
LAW OFFICES OF HOWARD SILBER
2625 Townsgate Road Suite 330
Westlake Village, CA 91361
( 818) 706-8510
